—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered July 9, 1997, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
*354Ordered that the judgment is affirmed.
The defendant possessed an unlicensed, loaded firearm. The jury was entitled to presume that the defendant intended to use it unlawfully (see, Penal Law § 265.15 [4]; People v Higdon, 162 AD2d 957, 958; People v Carrion, 136 AD2d 649, 650).
There is no merit to the defendant’s claims of prosecutorial misconduct during the cross-examination of the defendant and during closing argument (see, People v Whyte, 228 AD2d 395, lv denied 89 NY2d 868, cert denied 521 US 1125). S. Miller, J. P., Santucci, Sullivan and Florio, JJ., concur.